PER CURIAM.
We have for review the decision in Green v. State, 733 So.2d 1159 (Fla. 5th DCA 1999), in which the Fifth District, as did the First District in Woods v. State, 740 So.2d 20 (Fla. 1st DCA 1999), upheld the constitutionality of the Prisoner Re-leasee Reoffender Act, section 775.082(8), Florida Statutes (1997)(the “Act”). We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
We recently approved the First District’s decision in Woods, holding that the Act, as properly interpreted by the First District, does not violate separation of powers, and rejecting other constitutional challenges to the Act. See State v. Cotton, Nos. SC94996 & SC95281, — So.2d -, 2000 WL 766521 (Fla. June 15, 2000). Accordingly, for the reasons expressed in Cotton, we approve the decision of the Fifth District in this case.
It is so ordered.
HARDING, C.J., and SHAW, WELLS, ANSTEAD, PARIENTE and LEWIS, JJ., concur.
QUINCE, J., dissents with an opinion.